Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Soike on 9/2/2021.
The application has been amended as follows: 
Claim 1 should read -- A drapery system comprising: 
a drive element; 
the drive element extending a length between a first end and a second end; 
the drive element connected to a structure by a first bracket positioned adjacent the first end and a second bracket positioned adjacent the second end; 
a grommet driver connected to the drive element; 
shade material having a plurality of grommets therein; 
wherein the drive element extends through the plurality of grommets thereby supporting the shade material; and
a first connector member connected to the grommet driver; 
wherein the first connector member is configured to receive and hold a grommet; 
wherein the grommet driver drives the shade material along the length of the drive element as the drive element rotates. -- 
Claim 8 should read --  A motorized grommet drapery system comprising: 

the drive element extending a length between a first end and a second end;
a guide structure positioned in an exterior surface of the drive element;
a grommet driver connected to the drive element;
a motor connected to the drive element; 
at least one battery electrically connected to the motor;
shade material having a plurality of grommets; 
wherein the drive element extends through the plurality of grommets such that the shade material is supported by and hangs down from the drive element;
wherein the grommet driver is connected to at least one of the plurality of grommets and is in communication with the guide structure; 
wherein the at least one of the plurality of grommets is held at an acute or obtuse angle relative to the guide structure; and
wherein when the drive element is rotated the grommet driver moves the shade material along the length of the drive element.  --
Claim 13 should read -- A motorized grommet drapery system comprising: 
a drive element; 
the drive element extending a length between a first end and a second end;
a guide structure positioned in an exterior surface of the drive element;
a first grommet driver and a second grommet driver connected to the drive element;
a first shade material having a first plurality of grommets therein and a second shade material having a second plurality of grommets therein; 
wherein the drive element extends through the grommets of the first shade material and the second shade material; 
a first connector member connected to the first grommet driver;
the first connector member configured to receive and hold a first one of the first plurality of grommets;
a second connector member connected to the second grommet driver;
the second connector member configured to receive and hold a first one of the second plurality 
wherein the first connector member is connected to the first one of the first plurality of grommets  and the second connector member is connected to the first one of the second plurality of grommets; and
wherein when the drive element is rotated the first shade material and the second shade material is opened or closed. –
Claim 15 should read -- The drapery system of claim 13, further comprising a remote wirelessly connected to the drive element, which when actuated opens or closes the shade material.  --
Claim 16 should read -- A drapery system comprising:
a drive element; 
the drive element extending a length between a first end and a second end; 
the drive element having a generally cylindrical exterior surface; 
a guide structure positioned in the exterior surface of the drive element; 
the guide structure having at least one helical groove; 
a shade material having a plurality of grommets therein; 
wherein the drive element extends through the plurality of grommets; and
a grommet driver connected to the drive element;
a first connector member connected to the grommet driver; 
the first connector member configured to receive and hold a first one of the plurality of grommets;
wherein the first connector member is connected to the first one of the plurality of grommets; 
a second connector member connected to the grommet driver; 
the second connector member configured to receive and hold a second one of the plurality of grommets;
wherein the second connector member is connected to the second one of the plurality of grommets; 
wherein when the drive element is rotated the grommet driver interacts with the at least one helical groove which drives the shade material along the length of the drive element as 
Claim 34 should read -- A drapery system comprising: 
a drapery rod; 
the drapery rod extending a length between a first end and a second end; 
shade material having a plurality of grommets therein; 
wherein the drapery rod extends through the plurality of grommets; and
wherein the plurality of grommets move along the length of the drapery rod between an opened position and a closed position; 
a carrier connected to a grommet driver; 
the carrier including a pair of connector members, each configured to receive and hold ones of the plurality of grommets;
wherein the grommet driver fits around the drapery rod; 
wherein the pair of connector members of the carrier connects to two adjacent grommets of the shade material. –
	Claim 41 should read -- A drapery system comprising: 
a drive element; 
the drive element extending a length between a first end and a second end; 
the drive element connected to a structure by a first bracket 
	positioned adjacent the first end and a second bracket positioned adjacent the second end; 
a grommet driver connected to the drive element; 
shade material having a plurality of grommets therein; 
wherein the drive element extends through the plurality of grommets thereby supporting the shade material; and
a first connector member connected to the grommet driver; 
wherein the first connector member is connected to a grommet; 
wherein the grommet driver drives the shade material along the length of the drive element as the drive element rotates;
wherein the first connector member is configured to receive and hold a first grommet clip; 

Allowable Subject Matter
Claims 1-16 and 20-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show a drapery system as claimed. The references teach draperies consisting of curtains having grommets with curtain rods passing therethrough, there is no teaching of a grommet driver connected to the grommets using the claimed connector members which receive the grommet. The examiner can find no proper motivation to combine the references of record to produce applicant's claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/JERRY E REDMAN/Primary Examiner, Art Unit 3634